34 Mich. App. 121 (1971)
190 N.W.2d 746
PEOPLE
v.
LORRAINE
Docket No. 10081.
Michigan Court of Appeals.
Decided May 26, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Paul M. Ladas, Prosecuting Attorney, and Gerald D. Warner, Assistant Prosecuting Attorney, for the people.
R. Bunker Rogoski, for defendant on appeal.
*122 Before: R.B. BURNS, P.J., and HOLBROOK and LEVIN, JJ.
PER CURIAM.
Defendant's plea of guilty to the charge of larceny of an amount in excess of $100[1] was accepted by the court below. Defendant, being indigent, applied for appointment of appellate counsel well within the 60-day appeal by right period required by GCR 1963, 803.1. Due to administrative error, however, appellate counsel was not appointed until some 26 months after the initial request for appointment of counsel had been filed. Defendant is before this Court by right of appeal.
The only issue raised by defendant is whether the 26-month delay in appointing appellate counsel denied him his constitutional rights of speedy trial and due process of law.
Delay in appellate review does not necessitate a new trial[2] nor does it constitutionally require us to discharge the defendant from custody.[3]
The remedy for dilatory review is review itself.[4] The defendant asserts no other error. While the long delay in appointment of appellate counsel is deplorable, this does not compel a reversal of the trial court.
Affirmed.
NOTES
[1]  MCLA § 750.356 (Stat Ann 1971 Cum Supp § 28.588).
[2]  People v. Gorka (1969), 381 Mich. 515.
[3]  Dowd v. United States, ex rel. Cook (1951), 340 U.S. 206 (71 S. Ct. 262, 95 L. Ed. 215). See, also, Tindol v. Beto (CA5, 1968), 392 F2d 582; Grayson v. Montgomery (CA1, 1970), 421 F2d 1306.
[4]  Dowd v. United States, supra, fn 3.